DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on May 11, 2022, were received. Claim 1 has been amended. None of the Claims have been cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-13 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 15, 2022.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted April 1, 2022, has been received and considered by the examiner. 


Claim Rejections - 35 USC § 102
5.	The rejection of Claims 1, 3-7 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (WO2017072028 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated May 11, 2022. 

Claim Rejections - 35 USC § 103
6. 	The rejection of Claims 8 and 13 under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (WO201 7073028 A1), as applied to Claims 1, 3-7 and 12, has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated May 11, 2022. 

7.	The rejection of Claims 2 and 9-11 under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (WO201 7073028 A1), as applied to Claims 1, 3-7 and 12 above, and in further view of Fujita (JP2017168225 A), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated May 11, 2022. 

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2017-123212 A) in view of Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), and in further view of Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521).
With regard to Claims 1-3 and 12, Hamada et al. disclose a device (paragraph 0022- meeting Claim 12) comprising a rechargeable battery (the battery can undergo 800 cycles, and so it is understood to be a rechargeable/secondary battery) comprising an electrode assembly (1) including a negative electrode sheet and a positive electrode sheet (paragraph 0024), and a heat radiation tape, called a heat radiation sheet (2), adhered to the at least one electrode tab, wherein the at least one electrode tab to which the heat radiation tape is adhered to the flat surface (1A) of the external circumferential surface of the electrode assembly (1), wherein the heat radiation tape (2) includes a heat diffusion layer, called a heat dissipation sheet (2) comprising graphite (inherently being either natural or artificial-meeting Claim 2) or metal foil consisting of Cu or Al (meeting Claim 3) (paragraphs 0013-0018, 0024-0030; See all Figures). Although Hamada does not call the heat radiation sheet (2) a “tape”, per se, the skilled artisan would understand that since the heat radiation sheet (2) is formed as a base layer (heat dissipation sheet of graphite or metal foil) and an adhesive layer, this is understood to be the structure of tape. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01).
Hamada et al. do not specifically disclose a jelly-roll type of electrode assembly in which a negative electrode sheet, a positive electrode sheet, and a separation membrane interposed between the negative electrode sheet and the positive electrode sheet are wound together, the electrode assembly further comprising: at least one electrode tab attached to the negative electrode sheet or the positive electrode sheet and at least a portion thereof extending outside of the negative electrode sheet or the positive electrode sheet; wherein each of the negative electrode sheet and the positive electrode sheet has a portion coated with an active material and an uncoated portion not having an active material and the at least one electrode tab is attached to the uncoated portion of the negative electrode sheet or the uncoated portion of the positive electrode sheet, wherein the heat radiation tape contacts the uncoated portion of the negative electrode sheet or the uncoated portion of the positive electrode sheet to which the at least one electrode tab is attached.
Sohn et al. ‘070 discloses a secondary battery (10) having a positive electrode sheet and a negative electrode sheet (110/120), a separation membrane (130), forming the electrode assembly (100), wherein the electrode tabs (118/128) are directly attached to an external circumferential surface of the electrode assembly and at least a portion thereof extending outside of the negative electrode sheet (120) or the positive electrode sheet (110); wherein each of the negative electrode sheet (120) and the positive electrode sheet (110) has a portion coated with an active material (114/124) and an uncoated portion not having an active material (116/126) and the at least one electrode tab (118/128) is attached to the uncoated portion (126) of the negative electrode sheet (120) or the uncoated portion (116) of the positive electrode sheet (110), wherein a fixing member (140) contacts the uncoated portion (126) of the negative electrode sheet (120) or the uncoated portion (116) of the positive electrode sheet (110) to which the at least one electrode tab (118/128) is attached (paragraphs 0054, 0061; See Figures 1-5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the battery of Hamada et al. such that the electrode assembly has extending non-coating portions to which tabs are directly attached, since Sohn ‘070 teaches that this allows the tabs to serve as fixing parts to fix the multiple electrode plate sets together. Further, the skilled artisan would find it obvious that the combination of Hamada et al. and Sohn et al. ‘070 should result in the tab being disposed between at least a portion of the heat radiation tape and the external circumferential surface of the electrode assembly of Hamada et al. modified by Sohn et al. ‘070 since Hamada et al. teaches that the heat radiation tape is formed on a heating member which is formed on the tab (See Figure 1) which is formed directly on the electrode assembly as taught by Sohn et al. ‘070, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Hamada et al. modified by Sohn et al. ‘070 discloses a separation membrane interposed between the negative and positive electrode sheets and discloses that the electrode tab is disposed between at least a portion of the heat radiation tape and the external circumferential surface of the electrode assembly, but fails to specifically disclose that the electrode assembly is an electrode assembly of a jelly-roll type and the separator is wound between the positive and negative electrode sheets.
Sohn ‘521 discloses a secondary battery wherein the electrode assembly is wound as a jelly-roll assembly and the electrode tabs are attached (at least indirectly) to the external circumferential surface of the electrode assembly and that the electrode tab is disposed in the space between at least a portion of a heat radiation member (330/530) and the external circumferential surface of the electrode assembly and the heat radiation member is in at least indirect contact with the tab that is directly attached to the external circumferential surface of the electrode assembly (paragraphs 0036-0039, 0073-0076; See Figures 1-5). Therefore, it would have been it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the secondary battery of Hamada et al. modified by Sohn et al. ‘070 as a wound battery having an electrode tab attached directly to an external surface of the electrode assembly and the electrode tab in at least indirect contact with at least a portion of the heat radiation tape because Sohn ‘521 teaches this configuration and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.).
With regard to Claim 4, Hamada et al. inherently disclose wherein the adhesion area of the heat radiation tape, called a heat radiation sheet (2), is larger than an attachment area of the at least one electrode tab since the heat radiation tape (2) is adhered to the flat surface (1A) of the external circumferential surface of the electrode assembly (1) having a larger surface area than just an electrode tab (paragraph 0024).
With regard to Claim 5, Hamada et al. disclose wherein a region corresponding to the adhesion area of the heat radiation tape (2) includes a region corresponding to the attachment area of the at least one electrode tab since the heat radiation tape (2) is adhered to the flat surface (1A) of the external circumferential surface of the electrode assembly (1) having a larger surface area than just an electrode tab (paragraph 0024).
With regard to Claim 6, Hamada et al. disclose wherein the heat radiation tape (2) further includes an adhesive layer (paragraph 0026), and the adhesive layer is necessarily disposed between the electrode tab and the heat diffusion layer (2) and between the negative electrode sheet or the positive electrode sheet of the electrode assembly (1) and the heat diffusion layer (2) (paragraphs 0026-0029).
With regard to Claim 7, Hamada et al. disclose wherein the heat radiation tape (2) further includes an adhesive layer (paragraph 0026), and the adhesive layer is necessarily disposed between the negative electrode sheet or the positive electrode sheet of the electrode assembly (1) and the heat diffusion layer (2) (paragraphs 0026-0029). Hamada modified by Sohn ‘070 fails to specifically disclose that at least a portion of the electrode tab is in direct contact with the heat diffusion layer. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include direct contact between at least a portion of the electrode tab and the heat diffusion layer of Hamada et al. modified by Sohn et al. ’070 in order to improve heat management in the battery since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
With regard to Claim 8, Hamada et al. disclose wherein the graphite or metal heat diffusion layer has a thickness of 17 µm (paragraph 0034) which falls within (and therefore anticipates) the claimed range of from 17 µm to 1 mm (also see Hamada’s total range of 10 µm-50 µm, paragraph 0034).
With regard to Claim 13, Sohn et al. ‘070 disclose wherein the at least one electrode tab (118/128) includes: a negative electrode tab (128) connected to the negative electrode sheet (120); and a positive electrode tab (118) connected to the positive electrode sheet (110) (paragraph 0054; See Figures 1 and 3).  Hamada et al. modified by Sohn et al. ‘070 and Sohn ‘521 do not specifically disclose that a positive electrode tab is positioned between the center part of the wound electrode assembly and the external circumferential surface of the wound electrode assembly, and the negative electrode tab is positioned on the external circumferential surface of the wound electrode assembly. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select a position for the positive electrode tab such as positioned between the center part of the wound electrode assembly and the external circumferential surface of the wound electrode assembly, and to select a position for the negative electrode tab to be positioned on the external circumferential surface of the wound electrode assembly, since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2017-123212 A), Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070) and Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521), as applied to Claims 1-8 and 12-13 above, and in further view of Jo et al. (US 2017/0309871 A1).
	With regard to Claim 9, Hamada et al., Sohn et al. ‘070 and Sohn ‘521 disclose the electrode assembly in paragraph 10 above, including the heat radiation tape (2) further including an adhesive layer (Hamada et al. paragraph 0026), but do not specifically disclose wherein the heat radiation tape further includes an adhesive layer and a base layer, and the heat diffusion layer is disposed between the adhesive layer and the base layer.	However, the skilled artisan understands that a tape necessarily includes an adhesive layer and a base layer by definition. If it’s not inherent that tape has an adhesive layer and a base layer, Jo et al. teaches the use of a tape (50) fixed to an electrode assembly wherein the tape is made of a base layer and an adhesive layer, the adhesive layer being the layer that allows a functional base layer to be fixed to the electrode assembly (paragraph 0050; See Figure 7). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide to the battery of Hamada et al. modified by Sohn et al. ‘070 and Sohn ‘521 a heat radiation tape having a base layer and an adhesive layer since Jo et al. teaches that these are the components of a tape fixed on an electrode assembly.
Hamada et al. modified by Sohn et al. ‘070, Sohn ‘521, and Jo et al. does not specifically recite that the heat diffusion layer of the heat radiation tape is disposed between the adhesive layer and the base layer. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the heat diffusion layer of Hamada et al. modified by Sohn et al. ‘070, Sohn ‘521, and Jo et al. between the base layer and adhesive layer of the tape in order to secure the heat diffusion layer in place since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
With regard to Claim 11, Hamada et al. modified by Sohn et al. ‘070, Sohn ‘521, and Jo et al. does not specifically disclose wherein the thickness of the adhesive layer is from 5 µm to 25 µm, and a thickness of the base layer is from 5 µm to 25 µm. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select values of the thicknesses of these layers in order to form the most effective tape for heat radiation since this would require only an adjustment of dimensions and sizes and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). Further, a change in proportion or relative dimension is obvious in the absence of unexpected results. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


12.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2017-123212 A), Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521), and Jo et al. (US 2017/0309871 A1), as applied to Claim 9 above, and in further view of Kim et al. (US 2018/0083311 A1).	
	With regard to Claim 10, Hamada et al. modified by Sohn et al. ’070, Sohn ‘521 and Jo et al. fails to specifically discloses claimed electrode assembly as described in the rejection of Claim 9, which is incorporated herein in its entirety. Hamada et al. modified by Sohn et al. ‘070, Sohn ‘521 and Jo et al. fails to specifically disclose that the base layer comprises at least one selected from the group consisting of polyimide and polyethylene terephthalate. However, Kim et al. discloses a secondary battery including a tape attached to an external circumferential surface wherein the base of the tape can be made of polyethylene terephthalate or polyimide (paragraphs 0041-0042, 0086; See Figure 1) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the base layer of the heat radiation tape of Hamada et al. modified by Sohn et al. ‘070, Sohn ‘521 and Jo et al. from polyethylene terephthalate or polyimide since Kim et al. teaches the use of these materials in the same application (attachment to a battery electrode assembly). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Response to Arguments
13.	Applicant’s arguments, see pages 6-8, filed May 11, 2022, with respect to the rejection(s) of Claims 1, 3-7 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (WO2017072028 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamada et al. (JP 2017-123212 A) in view of Sohn et al. (US 2016/0006070 A1) (hereinafter Sohn ‘070), and in further view of Sohn (US 2011/0171521 A1) (hereinafter Sohn ‘521).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725